Citation Nr: 1619479	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-44 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a left toe great injury.

2.  Entitlement to service connection for residuals of a left great toe injury.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Navy from August 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part declined to reopen a previously denied claim of service connection for residuals of a left great toe injury.

Although the RO reopened the claim in a December 2014 statement of the case (SOC), the Board is obligated to consider the propriety of that decision prior to adjudication of the claim on the merits.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  The Board also notes that service personnel records have been associated with the claims file since the prior decision.  However, these are not relevant to the issue on appeal, and hence 38 C.F.R. § 3.156(c) is not applicable; reopening remains necessary.  The issues are characterized accordingly.

Additionally, in a December 2014 decision a Decision Review Officer (DRO) granted service connection for bilateral hearing loss and tinnitus, fully satisfying the appeals with regard to those issues.

The issue of service connection for residuals of a left great toe injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for a left great toe injury was denied in an unappealed April 2000 rating decision on the grounds that no in-service injury was shown.

2.  Evidence submitted since June 2000 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2000 decision denying service connection for residuals of a left great toe injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening of a previously denied claim of service connection for residuals of a left great toe injury are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Analysis

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a left great toe injury was denied in an April 2000.  The RO found that when the Veteran was treated in service for an ingrown toenail, an old toe injury was noted.  No injury in service was shown, though the Veteran's wife had reported he sustained a crush injury in service.  She and the Veteran's son, as well as medical records, reported post-service foot and toe problems.

Since April 2000, the Veteran has submitted a statement from a shipmate which described a toe injury when a sheet of metal he was carrying with another sailor slipped and fell on the sailor's foot.  The buddy did not recall the identity of the sailor, but stated it could very well have been the Veteran.

This statement, which was not previously of record, offers an independent, detailed account of a toe injury.  Although it does not definitively identify the Veteran, the report is consistent with the Veteran's allegations, and must be accepted as credible for purposes of reopening.  The Board finds that the buddy statement is sufficient to raise the possibility of establishing the fact relied upon is denying the claim in April 2000.  The evidence is therefore material.

Reopening of the previously denied claim of service connection for residuals of a left great toe injury is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.



ORDER

Reopening of the previously denied claim of service connection for residuals of a left great toe injury is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the new evidence submitted by the Veteran to reopen his claim, and the competent and credible lay evidence of current foot problems, a VA examination is required.  The RO did obtain a medical opinion, but such appears based on the DRO's review of the file and identification and summary of evidence.  It does not appear a doctor or other qualified medical professional has had the opportunity to review the file in the first instance.  As this means the lay DRO's opinions on the characterization and importance of medical evidence was relied upon, the Board must find the resulting opinion to be inadequate.

Further, the opinion states that it is the lack of documentary evidence which underlies the negative finding.  While this may be a factor, the examiner is also obligated to consider the competent lay evidence.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A full physical examination is required, along with discussion of all relevant evidence.

Finally, the Veteran reported in perfecting his appeal that he was scheduled to see a foot specialist in the near future.  Updated VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Associate with the claims file updated VA treatment records from the medical center in Albany, New York, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2015 to the present.

2.  Schedule the Veteran for a VA foot examination.  The claims folder must be reviewed in its entirety in conjunction with the examination.  The examiner should obtain a complete history of the claimed toe injury in service.  

The examiner must identify all current disabilities of the left great toe and foot.  For each identified condition, the examiner must opine as to whether it is at least as likely as not that such is caused or aggravated by military service, to include the claimed toe injury in service.

The examiner must discuss the crush injury to the toe described in the record.  Additionally, the examiner must state whether the in-service ingrown toenail is related to any current left foot or toe disability.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


